Citation Nr: 0945740	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  05-09 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation higher than 20 percent for right 
ear otitis media.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1978 to November 
1978.

This matter arises before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office RO) in 
St. Louis, Missouri.

In April 2008, the Board remanded the case to the RO via the 
Appeals Management Center (AMC) for further notification, 
development, and readjudication of the claim.  The requested 
action has been completed, and the case has been returned to 
the Board for further appellate consideration.

A review of the claims file shows that the Veteran, in May 
2008, raised a claim of entitlement to a temporary total 
rating due to surgery on his service-connected otitis media.  
This issue, however, is not currently developed or certified 
for appellate review.  Accordingly, it is referred to the RO 
for appropriate action. 


FINDING OF FACT

The Veteran's right ear otitis media is not manifested by 
complete paralysis of the cranial nerve, and the Veteran is 
already in receipt of an evaluation higher than the highest 
possible rating under Diagnostic Code 6200.


CONCLUSION OF LAW

The criteria for an evaluation higher than 20 percent have 
not been met or approximated for the Veteran's service-
connected right ear otitis media.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.7, 4.87, 4.124a, Diagnostic Code 6200-8209 (2009). 






REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In May 2008 correspondence, the AMC generally advised the 
Veteran of what the evidence must show to establish 
entitlement to an increased evaluation for his claimed 
disorder, including specific notification of the rating 
criteria under both Diagnostic Code 6200 and Diagnostic Code 
8209, and described the types of lay and medical evidence 
that the Veteran should submit in support of his claim.  The 
AMC also explained what evidence VA would obtain and make 
reasonable efforts to obtain on the Veteran's behalf in 
support of the claim.  The May 2008 VCAA notice letter also 
addressed the elements of degree of disability and effective 
date.  As part of that notice, the AMC told the Veteran that 
disability ratings usually range from zero to 100 percent 
depending on the disability involved and based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment. 

In the present case, the Board notes that the Veteran was 
provided with adequate notice with respect to his increased 
rating claim by virtue of the aforementioned VCAA notice 
letter.  That document informed the Veteran of the necessity 
of providing on his own or with VA assistance medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
Veteran's employment.  The letter also notified the Veteran 
that, should an increase in disability be found, a disability 
rating would be determined by applying relevant diagnostic 
code(s) and included examples of pertinent medical and lay 
evidence that the Veteran may submit or ask the Secretary to 
obtain relevant to establishing entitlement to increased 
compensation.  Finally, the AMC also provided the specific 
criteria required to establish entitlement to an increased 
rating found in Diagnostic Codes 6200 and 8209.  Any defect 
with respect to the timing of notice has been cured as the 
AMC readjudicated the Veteran's claim in July 2009. 

The Board further notes that the Veteran was provided with a 
copy of the December 2003 rating decision, the March 2005 
statement of the case (SOC), the June 2006 decision review 
officer decision, the April 2008 Board remand, and the June 
2006, December 2007, and July 2009 supplemental statements of 
the case (SSOC), which cumulatively included a discussion of 
the facts of the claim, notification of the basis of the 
decision, and a summary of the evidence considered to reach 
the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  
To fulfill its statutory duty to assist, the RO/AMC afforded 
the Veteran with compensation and pension examinations in 
October 2003, June 2005, and April 2009 and obtained the 
Veteran's VA treatment records.  

The Veteran has not made the RO, AMC, or the Board aware of 
any other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claim.  Accordingly, 
the Board will proceed with appellate review.  

Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practically 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3 (2009).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of 
the "present level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
the increased rating claim has been pending and, 
consequently, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Analysis

The Veteran complains of constant earaches, disorientation, 
balance problems, and blurred vision associated with his 
service-connected right ear otitis media and seeks 
entitlement to an evaluation higher than 20 percent.  The 
Board notes that Diagnostic Code 6200 only allows for a 10 
percent disability rating.  38 C.F.R. § 4.87, Diagnostic Code 
6200 (2009).  Nevertheless, it appears that the RO rated the 
Veteran under Diagnostic Code 8209 for diseases of the 
cranial nerves.  Under Diagnostic Code 8209, a 20 percent 
disability rating is warranted when there is evidence of 
incomplete severe paralysis of the cranial nerves.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8209 (2009).  For the next higher 
30 percent rating, the evidence must demonstrate complete 
paralysis of the cranial nerves.  Id.  

Since the Veteran cannot receive a higher rating under 
Diagnostic Code 6200, the Board will focus on the Veteran's 
paralysis of the cranial nerves, for which he is in receipt 
of a 20 percent disability rating.  The Veteran's VA 
treatment records indicate that he does in fact have some 
facial paralysis.  Indeed, in July 2009, the Veteran was 
noted to have facial paresis, and, in June 2009, his 
treatment records indicated paresis and mild asymmetry.  In 
April 2009, the Veteran was unable to open his right eye.  He 
also reported pain in his face during mornings in February 
2009.  A VA doctor further noted that the Veteran's right eye 
was partially closed in December 2008.  

The Veteran underwent a tympanomastoidectomy in September 
2008.  Afterwards, he had near total paralysis described as 
"post-op facial nerve" paralysis.  By the end of September, 
the Veteran reported that he could see more things that he 
"can do with his face every day."  Within the next month, 
the record indicates that the Veteran felt like was able to 
move his face more, especially in his forehead.          

In addition to his VA treatment records, the Veteran 
underwent compensation and pension examinations in October 
2003, June 2005, and April 2009.  In his October 2003 audio 
examination, the Veteran did not report and the examiner did 
not note any facial paralysis.  During a general medical 
examination on the same day, a VA examiner found no facial 
abnormalities.  Additionally, the examiner found that cranial 
nerves two to 12 were intact without abnormality.  Although 
the Veteran complained that he experienced an occasional 
equilibrium problem, the general medical examiner noted that 
it was documented already with an ear specialist.  Likewise, 
in the June 2005 ear disease examination, the VA examiner 
found that the Veteran's nose, nasopharynx, mouth, larynx, 
and neck were all within normal limits.  The examiner made no 
mention of any facial paralysis.  Finally, the April 2009 ear 
disease examination report indicates that the Veteran 
complained of intermittent right facial aching and weakness 
of the right facial motions since his 2008 surgery.  Upon 
physical examination, the VA examiner noted that the Veteran 
did indeed have some weakness of facial motion on the right 
side of his face from the forehead through his chin and some 
mild depression of his gag reflex.  Otherwise, the Veteran's 
nose, nasopharynx, mouth, larynx, and neck examinations were 
all within normal limits.  Thus, the examiner diagnosed the 
Veteran with "partial paralysis" of the right seventh and 
ninth cranial nerves.  

In light of the Veteran's VA treatment records and 
compensation and pension examination reports, the Board finds 
that the preponderance of the evidence weighs against his 
claim for an increased evaluation for his service-connected 
right ear otitis media.  In this regard, the Board observes 
that a higher evaluation requires a demonstration of complete 
paralysis of the ninth cranial nerve.  The Veteran did not 
suffer from complete paralysis of the cranial nerves during 
the appeal period.  In fact, the closest he came to complete 
paralysis was a near total paralysis for a short period 
following his tympanomastoidectomy surgery.  Thus, the Board 
finds that the evidence of record has not met or approximated 
the criteria for the next higher 30 percent disability rating 
under Diagnostic Code 8209.  

To the extent that the Veteran's right ear otitis media 
affects his employability, such has been contemplated in the 
assignment of the current schedular evaluation.  The evidence 
does not reflect that the disability at issue caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation) or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
There is no unusual or exceptional disability picture.  Thus, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2008) is 
not warranted in this case.

While the Board has considered whether staged ratings are 
warranted for this period, the factual findings do not show 
distinct time periods where the Veteran's right ear otitis 
media exhibited symptoms that would warrant different 
ratings.  See Hart, supra.  Thus, a staged rating is not 
warranted.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the claim and that doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).     


ORDER

Entitlement to an evaluation higher than 20 percent for 
service-connected right ear otitis media is denied.  




____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


